DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-13 and 15-18 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a display device, comprising: a touch panel; a display panel under the touch panel and configured to display an image, the display panel including a display area configured to display an image and a non-display area surrounding the display area; a piezoelectric element under the touch panel and including an upper electrode, a lower electrode and a piezoelectric layer; and a rectifying circuit connected to the piezoelectric element, wherein each of the lower electrode and the upper electrode is configured as one or more patterns with respect to an entire surface of the display panel, and wherein each of the lower electrode and the upper electrode has a larger area than a total area of electrodes of the touch panel overlapping the display area.
Claims 2-5, 12-13, and 15-17 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 6 is allowed since the claim recites a display device, comprising: a touch panel; a display panel under the touch panel and displaying an image; a piezoelectric element under the touch panel and including an upper electrode, a lower electrode and a piezoelectric layer; and a rectifying circuit connected to the piezoelectric element, wherein the display panel includes a substrate, where a display area and a non-display area are defined, and a thin film transistor and a light-emitting diode formed in the display area on the substrate, and wherein the rectifying circuit is formed in the non-display area on the substrate.
Claims 7-8 are allowed as being dependent upon aforementioned independent claim 6.
Independent claim 9 is allowed since the claim recites a display device, comprising: a touch panel; a display panel under the touch panel and configured to display an image, the display panel including a display area configured to display an image and a non-display area surrounding the display area; a piezoelectric element under the touch panel and including an upper electrode, a lower electrode and a piezoelectric layer; and a rectifying circuit connected to the piezoelectric element, wherein the display panel is disposed between the touch panel and the piezoelectric element, and wherein each of the lower electrode and the upper electrode has a larger area than a total area of electrodes of the touch panel overlapping the display area.
Claims 10-11 and 18 are allowed as being dependent upon aforementioned independent claim 9.
None of the prior art of record, alone or in combination discloses or describes all the limitations of the independent claims including wherein each of the lower electrode and the upper electrode has a larger area than a total area of electrodes of the touch panel overlapping the display area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694